Citation Nr: 0738672	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, characterized as major depressive 
disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 7, 1968, to June 
27, 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined new and 
material evidence had not been received in to reopen a claim 
of service connection for an acquired psychiatric disorder, 
claimed as major depressive disorder; and PTSD.  

In a December 2003 decision, the Board found that new and 
material evidence had been received to reopen claims and 
remanded the issues to the RO for additional development.  
The Board remanded this case again, in May 2006 for 
additional development, which has been completed to the 
extent possible.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, characterized as major 
depressive disorder did not have its onset during active 
military duty; or within one year thereafter; and has not 
been linked to service by competent medical evidence.

2.  PTSD did not have its onset during active military duty; 
and the record does not reflect a diagnosis of PTSD based 
upon verified in-service stressors. 




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, characterized as major 
depressive disorder was not caused in or aggravated by active 
duty military service; nor may it be presumed to have so been 
incurred.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2007). .

2.  PTSD was not caused by active duty military service.  38 
U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in May 2004 and October 2006.  Those letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate his claim, and requested that he send in 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

Clearly, from submissions by and on behalf of the appellant, 
he is fully conversant with the legal requirements in this 
case.  Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  



Factual Background

Service personnel records reveal that about two weeks after 
entering the Marine Corps, the appellant became a 
disciplinary problem, smoking in unauthorized areas, showing 
disrespect at a non-commissioned officer (NCO) by swearing at 
him, throwing a sea bag at a NCO, and assaulting a NCO by 
throwing a rifle at him.  In a May 23, 1968 statement, a NCO 
stated, "This recruit has been nothing but headaches since 
he has been in this platoon."  Other statements in the 
service personnel records indicate that he was resentful and 
refused to work.  Upon counseling in May 1968, the appellant 
indicated that he was sorry he joined the Marines.  

Service medical records are completely negative for a 
diagnosis or treatment for an acquired psychiatric disorder, 
including PTSD and major depressive disorder.  Service 
medical records include a report from the Neuropsychiatric 
Unit, which reveals that the appellant had been referred 
there for a retention assessment, following three court-
martialed offenses and completion of a 10-day sentence in the 
Brig.  The report shows that a review of the appellant's pre-
service history revealed a lifelong personality pattern of 
severely limited frustration tolerance; a volatile temper; 
and generally poor relationships with other people.  He was 
married at age 16 to a 16-year old girl, who left after eight 
months because of his irresponsibility and the people he 
associated with.  That group sniffed glue and smoked 
marijuana.  He was arrested on two occasions - once for 
drinking and once for assaulting his wife.  He denied any 
psychiatric history and claimed he joined the Marines because 
"everyone made fun of me."  It was determined that the 
likelihood of any adequate adjustment to the stresses of 
military life was inconceivable.  The appellant was 
considered to exhibit features of a character and behavior 
disorder which rendered him unsuitable for service.  It was 
also noted that the appellant had no mental or physical 
disability which would warrant discharge by reason of 
physical disability.  A June 1968 report from the Aptitude 
Board determined that the appellant's disorders existed prior 
to entrance into service and had not been aggravated by 
service.  The June 1968 discharge examination, in pertinent 
part, shows a character and behavior disorder.

Included in the post-service medical evidence is a letter of 
correspondence from SVHC dated in September 1990, which 
indicates that the appellant had a history of five separate 
inpatient care from April 1976 to February 1983, and had a 
long history of outpatient counseling from 1980 to 1988.  He 
was diagnosed with major depressive disorder in June 1988.  

Of record are VA outpatient treatment records dated from May 
1990 to May 2001, and April 2002; and a VA examination 
conducted in May 2004.  The cumulative VA outpatient 
treatment records generally reflect counseling and treatment 
for depression, alcohol addiction, and anxiety, and a host of 
other medical problems.  During an August 1980 intake 
evaluation, the appellant related that he had been married 
twice, and that his first wife died in 1969 of uremic 
poisoning, and his second wife divorced him.  He stated that 
during service, he went AWOL, and was caught and sent to the 
brig.  During a December 1993 interview, he related that he 
started drinking beer with his friends at age 21.  In a 
second interview that month, he related that he began 
drinking at age 21, but that it got worse in service and 
after the death of his wife.  A July 2000 VA record that 
reflects the appellant reported he suffered from symptoms of 
PTSD, caused by the death of his baby while he was in the 
service, because his wife was not given good care.  His wife 
was now dead.  Also, a September 2000 computerized treatment 
record from A. D., M.D., reflects diagnoses of panic 
disorder, not otherwise specified (NOS) with agoraphobia; 
depressive disorder, NOS, and symptoms of PTSD.  Her 
handwritten note at the bottom states "In my opinion his 
current symptoms are as likely as not related to his military 
service."  Another November 2000 clinical record of A. D., 
M.D., shows that the appellant related that after he learned 
his wife was pregnant, he began to have anxiety, panic, 
flashback, and nightmares because he knew she was suffering 
from renal failure.  A. D., M.D. indicated that she reviewed 
certain service records provided by the appellant and noting 
in particular that the appellant's superior had stated that 
he was "like a vegetable and possessed a do not care 
attitude and outlook"; she opined that the appellant 
therefore must have exhibited major depression while in 
service.  She also opined that the major depression started 
in service and still continued, and that appellant had PTSD 
because of his wife's death.

Also of note, is a VA April 2002 individual therapy session 
record.  Based upon the appellant's description of events in 
the military and his personal life thereafter, an AXIS I 
diagnosis of PTSD, major depressive disorder, recurrent; and 
alcohol abuse in recent remission was offered.  

The appellant underwent a VA psychological examination in May 
2004, wherein he reported physical, verbal, and emotional 
abuse by his step-father.  He repeated two grades in school 
and left school in the 8th grade at the age of 16.  The 
appellant denied the account of his behavior as documented in 
his service records, and insisted such accounts were 
completely fabricated and/or misinterpreted.  He stated that 
he began drinking after his wife's death in January 1969 and 
had a problem with alcohol until 2001.  The appellant also 
stated that his panic symptoms first began in the military.  
The appellant also expressed his belief that everything which 
had occurred in his life since leaving the military had been 
caused by the fact that he was not allowed to contact his 
wife of his family during the course of her illness and 
because of the manner in which he was treated by the other 
military personnel at the time.  

Based upon a review of the available medical records and 
claims file, and the current clinical evaluation (and 
assuming that the information gathered was factual and 
accurate), it was the examiner's opinion that within a 
reasonable degree of scientific-professional certainty - the 
appellant exhibited the following: AXIS I diagnoses of major 
depressive disorder, recurrent, in good remission and alcohol 
dependence, chronic, very severe, currently in long-term full 
remission; an AXIS II diagnosis of mixed personality 
disorder, very severe, with borderline and passive-dependent 
features noted.  The psychologist noted further that there is 
no question that there was a history of maladaption and 
difficulty with alcohol and behavioral problems prior to 
entering the military.  Also, even if everything the 
appellant reported about boot camp was true, it would not 
logically explain the things that have occurred to him since 
then.  

In addressing the findings of A. D., M.D., the psychologist 
agreed that the appellant did have some features of PTSD but 
pointed out that they were not sufficient for an actual 
diagnosis of PTSD.  In any event, they would be related to 
his wife's death and therefore, not related to military 
service.  Furthermore, the difficulty with depression and 
anxiety were as much related to the volatility of his 
personality disorder as to anything else.  

He also indicated that there is no question that the 
appellant has a chronic personality disorder that is very 
severe and which has presented him with disruptions in 
interpersonal relationships, conflicts with authority, 
emotional lability, volatile acting out and occasionally 
rapid mood swings.  Much of his emotional lability and 
disruptive and irresponsible behavior has been related to his 
personality disorder and this may well have been set into 
place because of his abuse at home.  The appellant was 
depressed over the events in his life, such as the death of 
his wife, and he did have a few features of PTSD in that 
regard; but not sufficient symptoms to justify a diagnosis of 
PTSD, as defined by the DSM-IV.  The psychologist concluded 
that, these features and any PTSD-like syndrome that he may 
exhibit was not related to the military, but rather the death 
of his wife 7-8 months after he was discharged.  

At best, there may have been an adjustment reaction to the 
situation in which he found himself in at boot camp, but that 
would have been immediately resolved once he was discharged 
and allowed to be at his wife's side.  In conclusion, there 
was no credible, verifiable, or consistent acceptable 
evidence that the appellant's current psychiatric disorders 
began during military service or were aggravated by it.  They 
are more so the products of his underlying character 
pathology which preexisted service and which interfered with 
his ability to function therein and elsewhere.  

Finally, at both RO hearings, the appellant essentially 
testified that his depression and PTSD were caused events in 
service.  He specifically averred that during service he 
learned of his pregnant wife's serious illness and requested 
of his superior that he be allowed to contact his family.  
The appellant alleges that his request was refused.  
Therefore he left for about 2 hours in search of a phone 
and/or place to be able to think.  He stated that he turned 
himself in the military police after such time and was 
questioned by two military policemen (MPs).  The appellant 
alleges those MPs placed him in tight handcuffs and inserted 
a plunger between the handcuffs and his back, and then made 
disparaging remarks about his wife, verbally assaulted him, 
and kneed in the groin.  

Law and Regulations

The appellant contends that he incurred an acquired 
psychiatric disorder, characterized as major depressive 
disorder.  The Board has considered the appellant's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

Service connection may be granted for disability resulting 
from disease or injury, incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2007).

Analysis

Major Depression 
The cumulative evidence clearly shows that the appellant has 
a current diagnosis of major depressive disorder.  However, 
the remaining two requirements for service connection; namely 
medical evidence of in-service incurrence or aggravation of 
an injury or disease, and medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury; have not been satisfied.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

In this regard, the Board notes that while there is some 
evidence that the appellant was evaluated for psychiatric 
problems in service; the service records are negative for a 
diagnosis or treatment for an acquired psychiatric disorder, 
specifically major depressive disorder.  Rather, the service 
records only show a diagnosis of a character and behavior 
disorder.  

The post-service medical opinions in the record are in 
conflict as to the matter of in-service incurrence of the 
depressive disorder and whether the current depressive 
disorder is etiologically related to service.  Thus, the 
Board must assess the value of these various opinions.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the most persuasive medical evidence is 
that of the 2004 VA examiner, who opined that current major 
depressive disorder was not manifested in or aggravated 
during military service.  The VA examiner opined, in summary, 
that the appellant was depressed over the events in his life, 
such as the death of his wife, but these features were not 
related to the military, but rather the death of his wife 7-8 
months after he was discharged.  There was no credible, 
verifiable, or consistent acceptable evidence that the 
appellant's current depressive disorder began during military 
service or was aggravated by it.  Rather, the appellant's 
depressive disorder was more so the product of his underlying 
character pathology which preexisted service and which 
interfered with his ability to function in the military and 
elsewhere.  

In finding this opinion to be most persuasive, the Board 
notes that the examiner reviewed the appellant's claims file 
in its entirety.  The resulting opinion was also based upon a 
thorough examination and interview of the appellant.  In 
addition, the examiner discussed his findings in detail.  

The Board finds that the nexus opinions provided by A.D., 
M.D. are of a lesser degree of probative weight because they 
apparently were provided without review of the entire claims 
file, including all of the service medical records.  Rather, 
it appears that her opinions were largely based upon a 
history as provided by the appellant.  In this regard, the 
September 2000 opinion in particular, contained several 
inaccurate statements of fact.  A. D., M. D. mentioned that 
appellant had flashbacks from his combat experience and that 
he was unable to see his wife before she died.  In truth, the 
appellant had not combat experience and was discharged from 
service in June 1968, almost 8 months prior to his wife's 
death in January 1969.  The Board notes that a medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

In addition, A.D., M.D. did not sufficiently explain her 
conclusion that a major depressive disorder manifested in 
service.  It appears that this finding was based solely upon 
reference to the appellant being a "vegetable."  The Board 
notes that a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
these reasons, this opinion is not accorded great weight by 
the Board.  

The Board has considered the appellant's personal testimony 
regarding his depressive disorder.  The appellant has called 
into question his own credibility based on the contradictory 
information provided to various health care providers, 
regarding his alcohol and drug and legal problems.  However, 
in cases such as this one, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Although the appellant is 
competent to provide evidence of visible symptoms, he has not 
shown that he has specialized medical knowledge or training; 
thus his contentions are not considered competent evidence of 
the issue on appeal.  Espiritu v. Derwinski, 2 Vet.  App. 492 
(1992).   

As there is no record of a depressive disorder diagnosed 
during service; and the appellant has not provided competent 
and probative medical evidence or lay testimony which 
establishes that a current acquired psychiatric disorder of 
depression is related to his military service- the Board 
finds that service connection is not warranted.  Finally, the 
Board observes that since the appellant served less than 90 
days of active duty, and a major depressive disorder was not 
diagnosed until 1988 (20 years after discharge); service 
connection for any acquired psychiatric disorder may not be 
presumed.  See 38 C.F.R. § 3.307, 3.309 (2007).

PTSD
The appellant contends that he is entitled to service 
connection for PTSD.  The appellant alleges that during boot 
camp he was not allowed to contact his pregnant and ailing 
wife, who later passed away; and that he was handcuffed by 
two military policemen and then verbally and physically 
assaulted.  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the appellant 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the appellant have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the appellant engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required, provided 
that such testimony is found to be consistent with 
circumstances, conditions, or hardships of service.  See 38 
U.S.C.A. § 1154(b); Cohen at 146-47; Zarycki v. Brown; 38 
C.F.R. § 3.304(f).

If the appellant did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the 
appellant's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the appellant's statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki at 98. 

The preliminary issue, in the consideration of a claim for 
service connection for PTSD, is a current diagnosis of such 
claimed disorder.  The existence of a current disability as a 
general matter is the first essential criterion for service 
connection, and in the absence of which further inquiry into 
whether the etiology of a claimed disorder is that of service 
origin would not follow.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, a competent medical 
diagnosis of PTSD is required in this case, prior to an 
analysis of whether such diagnosis is etiologically linked to 
a verified stressor of record.

Initially, a review of the appellant's service medical 
records and military personnel records show that he was not 
diagnosed with PTSD in service.  The Board notes that post-
service diagnoses of PTSD have been made on occasion by 
various VA treatment providers.  However, with the exception 
of the May 2004 VA examiner's opinion, the Board affords 
these diagnoses of PTSD very little probative weight.  In 
this regard, it is noted that the Board may favor the opinion 
of one competent medical authority over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court 
has expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
appellant's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993).

The May 2004 VA psychologist's opinion is considered to be 
competent and thus persuasive evidence that the appellant 
does not currently carry a diagnosis of PTSD.  In brief 
summary, the examiner opined that the appellant did have some 
features of PTSD but these were insufficient for an actual 
diagnosis of PTSD, as defined by the DSM-IV.  Rather, these 
features were related to his wife's death, 7-8 months after 
he was discharged, and not to military service.  At best, 
there may have been an adjustment reaction to the situation 
in which he found himself in at boot camp, but that would 
have been immediately resolved once he was discharged and 
allowed to be at his wife's side.  There was no credible, 
verifiable, or consistent acceptable evidence that the 
appellant's PTSD either began during or was aggravated by 
military service.  The VA psychologist thoroughly reviewed 
the claims file, listened to the psychosocial history related 
by the appellant, conducted a thorough clinical interview and 
provided thoughtful and detailed rationales for his opinion.  
Thus, the Board finds his opinion to be competent and 
probative.

In contrast, two VA providers have provided a diagnosis of 
PTSD, which they etiologically relate to the appellant's 
military service.  A. D., M. D. also related the appellant's 
PTSD to his wife's death.  The Board finds, however, that 
their diagnoses of PTSD are not acceptable for VA 
compensation purposes.  Initially, the Board points out that 
neither provider indicated they had reviewed of the 
appellant's records in rendering their diagnostic opinions.  
While A. D., M.D. alone indicated that she reviewed some of 
the service medical records, the Board observes that the PTSD 
diagnosis was based largely on the appellant's self-reported 
and completely unsubstantiated history of events during his 
military service.  The Board is not required to accept the 
unsubstantiated opinions of a psychiatrist that alleged PTSD 
had its origins in service.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that 
is based on the appellant's recitation of service history, 
and not his documented history, is not probative).  

In addition, the Board notes that the session notes from 
A.D., M.D. reveal that the diagnoses of PTSD were rendered 
primarily upon the appellant's reported difficulty in dealing 
with the initial knowledge of his wife's sickness and her 
later death.  In fact, in a November 2000 record, A.D., M.D. 
specifically opined that the appellant's PTSD was due to the 
death of his wife.  Although her September 2000 opinion noted 
that the appellant's current symptoms were related to 
military service; neither opinion discusses how the 
appellant's reported symptomatology establishes a PTSD 
diagnosis that comported with 38 C.F.R. § 4.125 (2007) and 
the adopted criteria of the DSM-IV with regard to psychiatric 
disorders.   

In the absence of a current, probative diagnosis of PTSD, the 
preponderance of the evidence is against the claim and there 
is no need to discuss the additional elements necessary to 
grant service connection for PTSD since the first essential 
criterion is not met.  The Board acknowledges the appellant's 
argument that he has current PTSD, however, as a lay person; 
he is not competent to provide a medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As a final matter, the Board also notes that although the 
appellant has been diagnosed with a personality disorder, 
personality disorders are not considered diseases or injuries 
for compensation purposes, and, thus, are not considered 
disabilities for which service connection can be established.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); Winn v. Brown, 
8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 
3.303(c), as it pertains to personality disorder, is a valid 
regulation).  While service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury, there is no competent evidence whatsoever 
to suggest that such has occurred in this case.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for an acquired 
psychiatric disorder, characterized as major depressive 
disorder, and for PTSD, have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).




ORDER

Service connection for an acquired psychiatric disorder, 
characterized as major depressive disorder is denied.

Service connection for post traumatic stress disorder (PTSD) 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


